Exhibit 10.32

 

[g43521kiimage002.gif]

 

February 28, 2005

 

Dave Daly

 

Dear Dave:

 

Our team at ChromaVision Medical Systems, Inc. is pleased to offer you the
position of Vice President, Sales. This position will report directly to the
Company’s President and Chief Executive Officer.

 

The Company’s proposed compensation package can be summarized as follows:

 

•                  An annual base salary of $170,000, payable in biweekly
increments.

 

•                  Eligibility for participation in the 2005 Management
Incentive Program, an annual performance- based bonus, with a target payment of
40% of base salary based on the achievement of objectives as determined by the
Company. This amount will be pro-rated in 2005 based on the number of months of
service.

 

•                  Recommendation to the Compensation Committee of the Board of
Directors a Stock Option Grant in the amount of 75,000 qualified (incentive)
shares. Upon approval, the option price will reflect the market price at the
close of business on the date of grant. A letter detailing the terms and
conditions of the grant, including vesting schedule, will be forwarded to you.

 

•                  Eligibility to participate in ChromaVision’s benefit program,
effective the first of the month following your date of hire. Eligibility for
the 401(k) Plan is effective the first calendar quarter following date of hire.

 

•                  Car allowance of $600 per month.

 

•                  You will begin the accrual of vacation at the rate of three
weeks and two days per year in addition to the standard paid holidays.

 

All of the items outlined above are subject to mutual negotiation of a formal
letter agreement of employment, which will be provided to you shortly, to
include the several items noted above. Please note that as a condition of
employment, you will be required to sign a Non-Disclosure and Invention
Assignment Agreement, an Insider Trading Policy Agreement, a Code of Conduct,
and a Summary detailing Black-Out Periods. This offer is contingent upon
satisfactory completion of a pre-placement drug and alcohol screen that will be
paid for by the Company, as well as a successful background and reference check.

 

--------------------------------------------------------------------------------


 

If you have any questions, or require additional information, please do not
hesitate to call me. We look forward to working with you, and having you as part
of our team!

 

Sincerely,

 

/s/ Ronnie Andrews

 

Ronnie Andrews

President and Chief Executive Officer

ChromaVision Medical Systems, Inc.

 

I accept

/s/ David J. Daly

 

 

--------------------------------------------------------------------------------